Title: To Thomas Jefferson from William Temple Franklin, 6 April 1791
From: Franklin, William Temple
To: Jefferson, Thomas



Dear Sir
London 6 April 1791.

I received duly your obliging Favor of the 27 Novr. last, together with the M. S. of Negotiations; for which I beg you will receive my thanks, as well as, for the obliging Expressions of your Friendship; in promising to make my special Preferences known, relative to a foreign-Appointment—should Circumstances give place to it.—These I think may probably soon occur, as I understand a Minister to Congress, is appointed, and soon going out from France;—and another from this Court is much talked of, and will in all probability be sent out ’ere long.—A very considerable Report is gone in to the Privy Council, on the Connection between this Country and the United States: I have been promised a sight of it, but have not yet been able to procure it:—As soon as I do, I will take the liberty of informing you particularly of its Contents:—For the present, I have only been able to learn, that the Dispositions towards us are more favorable than formerly. That they entertain a greater Respect for us as a Nation; and that a Commercial Treaty with us is a desireable Object.—For these Dispositions we have nobody to thank but Ourselves. The Establishment of our new System of Government, and thereby our public Credit, has work’d this Change in our Favor, not only here, but throughout Europe.
Finding my Mitchels Map, would not be compleat, even with the addition of the Sheet you have—and as you appear to be desirous of having the whole,—I have sent you a Compleat one, by Col. Smith, who sails in the Packet.
Having had much other Business at hand, I have not been able to give as yet much attention to the Publication of my Grandfathers Works. But being now more at Liberty, I shall soon put them into the Press:—and you may rely on my following your Advice of printing them in 8º as also of my attending to the Hint you have been pleased to give me, on another Point.
I sent to Mr. Adams by a former Opportunity, several late Publications here, relative to the French Revolution;—and I requested him to let you have the Perusal of them, which I suppose he has done.—[Paynes “Rights of Man” was among them:—It has had a great Effect here:—and did the lower order of People read, and think for themselves, it would have a greater: The Cause of Liberty is every where gaining Ground—and Monarchy getting out of Fashion:—I am told the King here says he does not think it will last above his Time in this Country.

The late Alarmes of War with Russia, are by no means so pleasing to the Nation, as those occasioned by the recent Dispute with Spain.—But War is as yet very uncertain; and I hardly think it will take Place.—The Ministry are much abused by Opposition on the present State of Affairs.]—The inclosed will shew on what Grounds, tho’ otherwise a trifling Performance.
The Cause of Freedom and good Government is loosing some of its ablest Supporters. Mirabeau, it is said, is dead!—and Dr. Price lies dangerously Ill!!
I meet here with many who ask kindly after you;—among them, the Duke of Dorset, who is very particular in his Enquiries. He has mentioned to me that his Neice had wrote once or twice to your Daughter, since her return to America; but not receiving an Answer had suppos’d she meant to drop her Acquaintance; which his Neice much regretted. I ventur’d to assure his Grace, that that was not likely, and that possibly the letters might have mis-carried. You will take what Notice of this you may think proper.
I shall probably leave this for Paris in about 3 Weeks; where I shall be very proud of hearing from you, and being honor’d with Your Commands—Being with great Esteem Dr. Sir, Yr obliged humble Servt,

W. T. Franklin.

